Citation Nr: 0616567	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for recognition as the helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from March 1943 to January 
1945 and from July 1950 to July 1951.  He died in November 
1978.  The appellant is claiming benefits as the veteran's 
daughter.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The case is 
now being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done.  In fact, even though the 
provisions of 38 C.F.R. § 3.159 were included in the October 
2003 statement of the case, the appellant has never been sent 
a VCAA notification letter.

The Court of Appeals for Veterans Claims has issued a 
decision in Kent v. Nicholson, No. 04-181 (March 31, 2006) 
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in requests to reopen 
previously denied claims.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to the underlying claim, 
which in this case is entitlement to recognition as the 
helpless child of a veteran.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, VA must consider the 
bases for the prior denial and respond with a notice letter 
that describes what evidence would be needed to substantiate 
the element or elements that were found to be insufficient to 
establish entitlement to the underlying claim in the previous 
denial.  Such notice to the appellant is essential, since the 
question of materiality depends upon the basis on which the 
prior denial was made, and the failure to notify a claimant 
of what would constitute material evidence would be 
prejudicial to the claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take any necessary action to 
ensure compliance with all VCAA notice and 
assistance requirements, consistent with the 
recent Dingess decision that VCAA notice 
requirements apply to all the elements of the 
underlying claim, and the Kent decision 
concerning VCAA notice in cases involving new 
and material evidence.  She should be given an 
appropriate period in which to respond.

2.  If the appellant submits additional 
evidence in response to the VCAA notification 
letter, the claim should be readjudicated.  If 
the decision remains adverse to the appellant, 
she and her representative should be provided 
with an appropriate supplemental statement of 
the case and an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

